FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

In re: ESTATE OF FERDINAND E.          
MARCOS HUMAN RIGHTS LITIGATION,


CELSA HILAO,
                 Plaintiff-Appellee,        No. 06-16301
                v.                           D.C. No.
                                           MDL-00840-MLR
ESTATE OF FERDINAND MARCOS,
               Defendant-Appellee,           OPINION
REVELSTOKE INVESTMENT
CORPORATION, INC.
         Applicant for Intervention
                    and Appellant.
                                       
        Appeal from the United States District Court
                 for the District of Hawaii
         Manuel L. Real, District Judge, Presiding

                    Argued and Submitted
               June 17, 2008—Honolulu, Hawaii

                     Filed July 31, 2008

    Before: Alfred T. Goodwin, Pamela Ann Rymer, and
              Sandra S. Ikuta, Circuit Judges.

                  Opinion by Judge Rymer




                            9753
9756               IN RE: ESTATE OF MARCOS


                        COUNSEL

Eugene D. Gulland (argued) and Richard A. Jones, Covington
& Burling LLP, Washington, D.C., for the proposed-
intervenors-appellants.

Jon Van Dyke, Honolulu, Hawaii, (argued); Robert A. Swift,
Kohn, Swift & Graf, P.C., Philadelphia, Pennsylvania, for the
appellee.
                    IN RE: ESTATE OF MARCOS                  9757
                           OPINION

RYMER, Circuit Judge:

   This appeal requires us to consider a novel situation involv-
ing the registration of a federal judgment. In short, the judg-
ment was rendered in the United States District Court for the
District of Hawaii and registered in the United States District
Court for the Northern District of Texas, where the prevailing
plaintiff sought to enforce it against a non-party, Texas defen-
dant. The defendant in the Texas enforcement action moved
to dismiss on the ground that the judgment was not timely
registered because, under Texas’s borrowing statute, the
Hawai’i “statute of limitations” for enforcing judgments
applies and under it, the judgment had expired. This prompted
the plaintiff to ask the rendering court to declare that the judg-
ment was live and, in any event, to extend it, which the dis-
trict court did. Meanwhile, the collection defendant moved to
intervene in the extension proceeding, which the district court
did not allow, and then to appeal the extension, which the
court also did not allow. We conclude that the party against
whom enforcement was sought had a significant protectable
interest at stake that gave it the right to be heard in the exten-
sion proceeding, and to appeal. Having considered the inter-
venor’s arguments on the merits, we also conclude that the
district court erred in purporting to extend the judgment.
Accordingly, we reverse the orders denying intervention, and
vacate the order granting extension.

                                I

   In March, 1986, a class of human rights victims whose lead
plaintiff was Celsa Hilao brought suit in the District of Hawaii
against Ferdinand E. Marcos and his estate. This action
became part of a multidistrict proceeding, Estate of Ferdinand
E. Marcos Human Rights Litigation, MDL 840, over which
the transferee judge, Honorable Manuel L. Real, presided. A
judgment was entered in Hilao’s favor on February 3, 1995
9758                    IN RE: ESTATE OF MARCOS
(the MDL 840 Judgment). In it, the court retained jurisdiction.
The MDL 840 Judgment was appealed and affirmed, Hilao v.
Estate of Marcos, 103 F.3d 767 (9th Cir. 1996); our mandate
issued January 8, 1997. Before commencing the proceedings
at issue here, Hilao registered the MDL 840 Judgment in the
Northern District of Illinois in January 1997, the Republic of
the Philippines in May 1997, and Singapore in February 2005.
Hilao then registered the MDL 840 Judgment in the Northern
District of Texas pursuant to 28 U.S.C. § 1963,1 and filed a
class action complaint April 8, 2005 against Revelstoke
Investment Corporation, Inc., and six other corporations (col-
lectively, “Revelstoke”), alleging that real properties to which
Revelstoke holds title in Texas are beneficially owned by the
Marcos Estate, and seeking to execute and foreclose on those
properties in partial satisfaction of the MDL 840 Judgment.

   On May 9, 2006, Revelstoke notified Hilao of its belief that
the MDL 840 Judgment had expired pursuant to Hawai’i
Revised Statute § 657-52 as applied through the Texas statute
  1
   Section 1963 provides in pertinent part:
     A judgment in an action for the recovery of money or property
     entered in any . . . district court . . . may be registered by filing
     a certified copy of the judgment in any other district . . . when
     the judgment has become final by appeal or expiration of the time
     for appeal or when ordered by the court that entered the judgment
     for good cause shown. . . . A judgment so registered shall have
     the same effect as a judgment of the district court of the district
     where registered and may be enforced in like manner.
  2
    HRS § 657-5 provides:
      Unless an extension is granted, every judgment and decree of any
      court of the State shall be presumed to be paid and discharged at
      the expiration of ten years after the judgment or decree was ren-
      dered. No action shall be commenced after the expiration of ten
      years from the date a judgment or decree was rendered or
      extended. No extension of a judgment or decree shall be granted
      unless the extension is sought within ten years of the date the
      original judgment or decree was rendered. A court shall not
      extend any judgment or decree beyond twenty years from the
      date of the original judgment or decree. No extension shall be
      granted without notice and the filing of a non-hearing motion or
      a hearing motion to extend the life of the judgment or decree.
                       IN RE: ESTATE OF MARCOS                      9759
of limitations, Texas Civil Practice & Remedies Code
§ 16.066(a), which is a borrowing statute.3 HRS § 657-5 pro-
vides that a judgment is presumed paid and discharged ten
years after it is rendered, unless the judgment is extended
within that ten-year period.

    On June 5, Hilao filed a motion pursuant to Federal Rules
of Civil Procedure 69 in the MDL 840 action for a ten-year
extension of the judgment. Hilao’s memorandum in support
explains that the issue had been raised in the Texas collection
litigation and that, while Hilao believed HRS § 657-5 was not
applicable to her federal judgment, she sought an extension
out of an abundance of caution.

   Revelstoke filed a motion for judgment on the pleadings in
the Texas litigation on June 15, contending that the enforce-
ment action was barred by the Hawai’i ten-year statute of lim-
itations borrowed in the forum state by Tex. Civ. Prac. &
Rem. Code § 16.066(a). On June 19, Hilao asked the Northern
District of Texas to stay proceedings on Revelstoke’s motion
until after the District of Hawaii ruled on Hilao’s request to
extend the judgment. A stay was subsequently entered.

   On June 22, Revelstoke moved to intervene in MDL 840
for the limited purpose of contesting Hilao’s motion to
extend. Hilao did not oppose intervention.

   At a hearing held on June 26, Judge Real first granted
Hilao’s motion to extend the judgment. After ruling on that
motion, the court considered, and denied, Revelstoke’s
request to intervene for the purpose of opposing the motion.
Its reasons, stated from the bench, were that the court had no
jurisdiction over the matters in Texas; that the Texas litigation
had not been sent to the District of Hawaii under the multidis-
  3
Tex. Civ. Prac. & Rem. Code § 16.066(a) provides: “[a]n action on a
foreign judgment is barred in this state if the action is barred under the
laws of the jurisdiction where rendered.”
9760                IN RE: ESTATE OF MARCOS
trict case; and that nothing that happens in the District of
Hawaii can affect the judgment in Texas.

   The same day the court signed a written order, in the form
proposed by Hilao, granting the extension. The order was
entered June 27, and finds that the MDL 840 Judgment was
not final until issuance of the Ninth Circuit mandate on Janu-
ary 8, 1997; HRS § 657-5 only applies to “domestic” judg-
ments and federal court judgments have no expiration date;
application of HRS § 657-5 to federal court judgments on fed-
eral causes of action would be barred by the Supremacy
Clause; and alternatively, even if HRS § 657-5 were applica-
ble, good cause exists to grant an extension to January 8, 2007
given Marcos’s pattern and practice of secreting assets.

   Revelstoke then moved to intervene for the limited purpose
of appealing the district court’s extension order. The court
denied this motion in a written order that states: “This matter
rests in the jurisdiction of the Texas litigation.”

   Revelstoke filed a timely notice of appeal from the district
court’s orders denying intervention and granting the exten-
sion.

                                II

   [1] Intervention is governed by Fed. R. Civ. Proc. 24(a) and
(b). To intervene as of right pursuant to Rule 24(a), an appli-
cant must show that “(1) it has a significant protectable inter-
est relating to the property or transaction that is the subject of
the action; (2) the disposition of the action may, as a practical
matter, impair or impede the applicant’s ability to protect its
interest; (3) the application is timely; and (4) the existing par-
ties may not adequately represent the applicant’s interest.” S.
Cal. Edison Co. v. Lynch, 307 F.3d 794, 802 (9th Cir. 2002)
(quoting United States v. City of Los Angeles, 288 F.3d 391,
397 (9th Cir. 2002) (quoting Donnelly v. Glickman, 159 F.3d
405, 409 (9th Cir. 1998) (internal quotation marks omitted))).
                    IN RE: ESTATE OF MARCOS                    9761
  [2] Only the first requirement is seriously disputed. For this
requirement, we set out an “analytical framework” in City of
Los Angeles, 288 F.3d at 398. As summarized in Southern
California Edison:

    An applicant has a “significant protectable interest”
    in an action if (1) it asserts an interest that is pro-
    tected under some law, and (2) there is a “relation-
    ship” between its legally protected interest and the
    plaintiff’s claims. The relationship requirement is
    met if the resolution of the plaintiff’s claims actually
    will affect the applicant. The “interest” test is not a
    clear-cut or bright-line rule, because no specific legal
    or equitable interest need be established. Instead, the
    “interest” test directs courts to make a practical,
    threshold inquiry, and is primarily a practical guide
    to disposing of lawsuits by involving as many appar-
    ently concerned persons as is compatible with effi-
    ciency and due process.
307 F.3d at 803 (internal quotation marks and citations omit-
ted.)

   Revelstoke argues that it has an interest — avoiding the
loss of its real property in the Texas action — that is protected
under HRS § 657-5, which shields persons such as Revelstoke
from efforts to enforce judgments that have expired. Further,
in Revelstoke’s view, the relational element is met because its
motion in the Northern District of Texas seeks to vindicate
this interest, while Hilao’s motion for an extension in the Dis-
trict of Hawaii seeks to thwart it. Hilao counters that Revel-
stoke’s interest is solely concerned with property in Texas
that is the subject of a separate lawsuit unrelated to the subject
matter of MDL 840 — the torture, summary execution and
disappearance of thousands of Filipinos at the hands of Ferdi-
nand Marcos.

   We review de novo the district court’s denial of interven-
tion as of right, Southern California Edison, 307 F.3d at 802,
9762                   IN RE: ESTATE OF MARCOS
and are guided by the maxim that the requirements for inter-
vention are broadly interpreted in favor of intervention. See,
e.g., City of Los Angeles, 288 F.3d at 397.

   [3] We conclude that Revelstoke had the right to intervene
on the record adduced. Hilao interposed no objection to inter-
vention, which implicitly conceded the significance of a pro-
tectable interest related to her motion to extend.4 The district
court ruled without reference to Rule 24(a) or the factors that
frame the “significant interest” analysis. Of the reasons given
— no jurisdiction over the matters in Texas, the Texas litiga-
tion had not been sent to the District of Hawaii, and nothing
that happens in the District of Hawaii can affect the MDL 840
Judgment in Texas — the first two have no relevance to inter-
vention and the third cannot be right. Whether the MDL 840
Judgment is alive or dead is directly at issue in the Texas liti-
gation. As Hilao acknowledges, it was this question that pre-
cipitated her request in MDL 840 for an extension, and, in
turn, a request in the enforcement action for a stay. Her papers
in the Northern District of Texas point out that a decision on
this issue by the District of Hawaii will effectively pretermit
the outcome of Revelstoke’s motion to dismiss. In these cir-
cumstances, we are satisfied that Revelstoke has a significant
interest that is protected by Hawai’i law, and that is actually
affected as a practical matter by the resolution of Hilao’s
request for relief.
  4
    So, too, does her request for a stay in the collection action. Hilao’s
memorandum in support of a stay in the Northern District of Texas states:
“Instead of placing this Court in conflict with its brother court in Hawaii,
Defendants should, if they believe their own arguments, move to intervene
in the action in Hawaii. Since it is a Hawaiian state statute at issue, pre-
sumably the Hawaiian Federal Court has more experience in interpreting
and applying it than a Texas court. In any event, there is no harm to the
parties by staying the instant Motion until after the Federal Court in
Hawaii addresses the issue on June 26. Depending on the decision by the
Federal Court in Hawaii, Defendants may wish to pursue, modify or with-
draw their Motion.”
                    IN RE: ESTATE OF MARCOS                  9763
   We are not persuaded otherwise by Hilao’s position on
appeal. She puts a good deal of weight on United States v.
Alisal Water Corp., 370 F.3d 915 (9th Cir. 2004), where a
judgment creditor tried to intervene in an environmental
enforcement action in which he had no interest except for the
prospect that an award of penalties in the remedial phase
might impair his ability to collect the debt. We thought this
too remote from the core issues involved in the litigation, and
in any event, believed the creditor’s interest would not be
impaired because a separate process for approving claims was
in place. However, the Alisal scenario is quite different from
the situation here. No doubt Revelstoke’s interest (like the
Alisal creditor’s interest) would have been too distant for
intervention before Hilao invoked the District of Hawaii’s
jurisdiction over the MDL 840 Judgment in response to Rev-
elstoke’s position in the Northern District of Texas; but once
Hilao sought relief with respect to the life of the judgment in
MDL 840, and a stay with respect to the same issue in the
Northern District of Texas where it initially surfaced, Revel-
stoke’s conjectural interest became concrete.

   [4] By the same token, we see no compelling reason why
Revelstoke cannot have a sufficient interest in the life of the
judgment to intervene in a discrete proceeding as to that par-
ticular issue, even though it lacks an interest in the litigation
as a whole. Alisal recognized this precise possibility. 370 F.3d
at 921-22 (observing that prior cases suggest that a party’s
interest in a specific phase of a proceeding may support inter-
vention at that particular stage of the lawsuit); see also City
of Los Angeles, 288 F.3d at 398-99 (noting that an interve-
nor’s protectable interest might shift if the scope of the litiga-
tion is restructured). Revelstoke’s interest in participating in
an MDL 840 proceeding did not arise until Hilao’s motion to
extend effectively transferred the forum for determining the
life of the MDL 840 Judgment from the Northern District of
Texas to the District of Hawaii. Absent that preemptive strike,
the issue was before the Northern District of Texas for deci-
sion. The registering court could have resolved the issue itself
9764                IN RE: ESTATE OF MARCOS
— in which event Revelstoke would have had a place at the
table — or elected to defer to the District of Hawaii by stay-
ing its hand until the parties had it out before the court that
had rendered the judgment — in which case Revelstoke
would also have had a say. It follows that if Revelstoke’s
interest in having a judgment lien removed from its property
enables it to contest enforceability of the judgment in the col-
lection action itself, Revelstoke is entitled to do so wherever
that issue turns out to be joined. As it turned out here, this was
in MDL 840.

   Finally, Hilao suggests that Revelstoke’s interest is not
entirely impaired or impeded because the district court’s
extension order has no direct effect on the eventual ruling of
the Northern District of Texas. While this is so with respect
to the merits of the enforcement action, her own papers sug-
gest the opposite with respect to the threshold issue of
whether the MDL 840 Judgment was alive at the time of reg-
istration. Of course we cannot say for sure what the Northern
District of Texas will do once its stay is lifted, but Hilao’s
representation to that court manifests her belief that the regis-
tering court will defer to the rendering court on the issue of
extending its own judgment. Hilao relies on cases where
courts have rejected intervention founded on concerns about
the stare decisis or collateral estoppel effect of a decision,
such as Bethune Plaza, Inc. v. Lumpkin, 863 F.2d 525, 531-
532 (7th Cir. 1988), and Purcell v. BankAtlantic Financial
Corp., 85 F.3d 1508, 1513 (11th Cir. 1996). But there is an
important difference between a non-party’s interest in avoid-
ing bad precedent or obtaining a favorable opinion (the situa-
tion in Bethune) — or in influencing the outcome of another
proceeding in which one has only a collateral interest (the sit-
uation in Purcell) — and the interest that a real party in inter-
est has in adjudicating an issue it has raised in one proceeding
that lands in another proceeding for disposition. In the former
case, the non-party’s interest is abstract and indirect; in the
latter case, the party’s interest is particularized and direct.
                      IN RE: ESTATE OF MARCOS                      9765
   [5] Consequently, we conclude that Revelstoke asserts an
interest in not having its property executed upon pursuant to
a judgment that has expired; this interest is significant, and
protected by law (HRS § 657-5 as applied through the Texas
statute of limitations, Tex. Civ. Prac. & Rem. Code
§ 16.066(a)); and there is a direct relationship between its
legally protected interest and Hilao’s claim in the ancillary
proceeding that the MDL 840 Judgment has not expired. This
means that Revelstoke had a right to intervene and be heard
on the merits.5 We could remand, but see no point in doing so.
Revelstoke seeks to protect its own interests, the merits are
fully briefed, and no other party in MDL 840 has any interest
in the controversy between Hilao and Revelstoke. Therefore,
we turn to the order extending the MDL 840 judgment.

                                   III

   [6] Revelstoke argues that HRS § 657-5 means what it
says: a judgment expires within ten years unless extended
before expiration; that the Hawaii Supreme Court said so in
International Savings & Loan Ass’n v. Wiig, 921 P.2d 117
(Haw. 1996); and that the district court clearly erred in resur-
recting the MDL 840 Judgment in 2006 after it expired in
February 2005. We agree. On its face, HRS § 657-5 plainly
states that all judgments are extinguished after ten years
unless timely renewed. The Hawai’i Supreme Court has
authoritatively declared that the burden is on the judgment
creditor to seek judicial extension of the judgment prior to
expiration of the ten-year period, and that if she fails to secure
an extension within the ten years, “the judgment and all the
rights and remedies appurtenant to that judgment terminate.”
Wiig, 921 P.2d at 119.

   Hilao does not argue to the contrary. Instead, she defends
the order on other grounds, namely, the MDL 840 Judgment
  5
   Given this conclusion, we need not consider whether the district court
also erred in denying permissive intervention under Rule 24(b).
9766                IN RE: ESTATE OF MARCOS
did not expire until January 8, 2007 when the Ninth Circuit’s
mandate issued; the MDL 840 Judgment was renewed, and
thus extended, every time it was registered in another court;
partial collection tolled or renewed the judgment; the MDL
840 Judgment is not governed by an Hawai’i statute; state
statutes that would impede the ability of federal courts to
ensure collectability of federal judgments based on federal
causes of action cannot be enforced because of the Supremacy
Clause; the judgment would not have lapsed in any event as
it was not “rendered” until January 8, 1997; and good cause
existed for extending the MDL 840 Judgment. In effect,
Hilao’s position is that a federal judgment is free of state limi-
tations and can be enforced forever. For this she cites no
authority, and nothing she argues persuades us to accept her
view.

   [7] Section 1963, the federal statute under which Hilao reg-
istered the MDL 840 Judgment in the Northern District of
Texas for supplemental enforcement proceedings, has no limi-
tations period. However, it does provide that a registered
judgment “shall have the same effect as a judgment of the dis-
trict court of the district where registered and may be enforced
in like manner.” Rule 69(a) is to the same effect, providing
that the procedure on execution is to be in accordance with
the procedure of the state in which the district court is located
at the time the remedy is sought. Likewise, the Rules of Deci-
sion Act, 28 U.S.C. § 1652, requires application of state stat-
utes of limitations unless a timeliness rule drawn from
elsewhere in federal law should be applied. See Agency Hold-
ing Corp. v. Malley-Duff & Assocs., 483 U.S. 143, 147 (1987)
(so holding). This is the understanding upon which we, and
other courts, have proceeded in similar circumstances, look-
ing to the law of the registration forum for its statute of limita-
tions on enforcement of judgments. See, e.g., Duchek v.
Jacobi, 646 F.2d 415, 417 (9th Cir. 1981) (acknowledging
rule that state law applies to procedures for enforcing a judg-
ment); Marx v. Go Publ’g Co., 721 F.2d 1272, 1273 (9th Cir.
1983) (applying limitations law of the registering state); Mat-
                      IN RE: ESTATE OF MARCOS                     9767
anuska Valley Lines, Inc. v. Molitor, 365 F.2d 358, 359-60
(9th Cir. 1966) (same).6

   Marx and Matanuska are particularly instructive. In Marx,
the plaintiff obtained a judgment against Go Publishing in the
United States District Court for the District of Columbia
which he registered, and sought to enforce, in the Central Dis-
trict of California. Go Publishing raised a statute of limita-
tions defense based on the California period for enforcing
judgments (ten years). We held, based on analogous Califor-
nia law, that the ten-year period runs from the time the judg-
ment is registered, so long as the judgment is not time-barred
at the time of registration. In so holding, we rejected an argu-
ment that state limitations rules are inapplicable where a dis-
trict court judgment is registered under § 1963. 721 F.2d at
1273. In Matanuska, the plaintiff obtained a judgment in the
United States District Court for the District of Alaska on July
26, 1956 and registered it pursuant to § 1963 in the Western
District of Washington on September 10, 1964. Registration
of the judgment was timely under the laws of Alaska, the ren-
dering state, where the life of a judgment is ten years. How-
ever, under the laws of Washington, the registering state, a
foreign judgment was not enforceable or registrable after the
expiration of six years following its entry. We held that
enforcement of the registered judgment was barred by the
Washington statute of limitations. 365 F.2d at 360.

  Relying on Duchek, Hilao posits that state law cannot
divest a federal district court of jurisdiction to enforce its
judgment. However, Duchek is inapposite. The Ducheks had
obtained a judgment in the Central District of California, sued
to set aside an allegedly fraudulent transfer of assets, and
obtained another judgment that they sought to enforce. The
  6
   See also, e.g., Stanford v. Utley, 341 F.2d 265, 266 (8th Cir. 1965)
(looking to forum law for the limitations period on enforcement of judg-
ments); Home Port Rentals, Inc. v. Int’l Yachting Group, 252 F.3d 399,
406 (5th Cir. 2001) (same).
9768                  IN RE: ESTATE OF MARCOS
defendants argued that because state law applied under Rule
69(a), the court lacked jurisdiction in light of a state venue
statute that required a petition to enforce a judgment to be
filed in the state superior court. We held that state legislation
cannot withdraw federal jurisdiction. But this is neither the
purpose, nor the effect, of applying the forum’s statute of lim-
itations for enforcing a judgment. It does not follow from the
principle that state law cannot oust a federal court of subject
matter jurisdiction, that no state law cutting off or curtailing
a right — here, to enforce a judgment — may ever apply.

   Stating the same thing somewhat differently, Hilao pro-
poses that a federal judgment is renewed, and thereby
extended, every time it is registered under § 1963 in another
court. We agree with part of what she says: registering a judg-
ment under § 1963 is the functional equivalent of obtaining a
new judgment of the registration court. See, e.g., Matanuska,
365 F.2d at 360; Marx, 721 F.2d at 1273. The effect is to
allow that judgment, i.e., the newly registered judgment, to be
enforced for the period allowed by the law of that forum, i.e.,
the state of registration, if the judgment were live, and thus
registerable, at the time when it was registered. However,
Hilao points to no authority suggesting that registration in one
district — even if accomplished when the judgment was live
— “extends” the statute of limitations in all districts.

   [8] Hilao maintains that the clock starts running on federal
judgments after the time for appeal has expired. While this is
true for many purposes such as finality of judgments, see,
e.g., Calderon v. United States District Court, 128 F.3d 1283,
1286 n.2 (9th Cir. 1997), overruled on other grounds by 163
F.3d 530 (9th Cir. 1998), abrogated on other grounds by
Woodford v. Garceau, 538 U.S. 202 (2003), the question here
is the judgment’s longevity. HRS § 657-5 provides that the
limitations period begins to run on “the date the original judg-
ment or decree was rendered.” It does not say ten years from
the date of entry plus however much time it takes to appeal.7
  7
   HRS § 657-5 caps the life of a judgment (properly extended) at twenty
years, running from the same point: “A court shall not extend any judg-
                      IN RE: ESTATE OF MARCOS                      9769
Consistent with Hawai’i’s policy that judgment creditors have
ten years to attempt to collect from the date the judgment is
rendered, enforcement of the MDL 840 Judgment began
immediately.

   Neither Borer v. Chapman, 119 U.S. 587 (1887), nor Home
Port, upon which Hilao rely, requires a different result. In
Borer, the Court was concerned with a judgment entered nunc
pro tunc whose terms were changed from the original judg-
ment, and concluded that the statute of limitations did not
begin to run until the judgment was in a form to be enforced.
119 U.S. at 602. Home Port noted that if a judgment is prop-
erly registered in one state, it may be enforced within the limi-
tation period of that state even though the time for
enforcement has run in the rendering state. In this context, the
court characterized as “clearly specious” a contention that the
rendering state’s limitations period (which the defendant
counted from the date of entry) applied. 252 F.3d at 406.
While the statement can be read as critical of both conten-
tions, i.e., that the rendering state’s statute of limitations
applied (there is no suggestion in Home Port that the register-
ing state borrowed the rendering state’s statute) and that the
rendering state started counting from entry instead of after
appeal, the court does not purport to adopt a rule that would
be pertinent here.

   Hilao contends, and the district court’s order states, that
HRS § 657-5 applies only to “domestic” judgments rendered
by Hawai’i state courts. However, when a federal court bor-
rows the most analogous state statute of limitations as a mat-
ter of federal law, the loan cannot turn on what the “most
analogous” state statute says about its own applicability. See,
e.g., Home Port Rentals, 252 F.3d at 403 n.5 (holding that a
Louisiana statute of limitations which referred only to a

ment or decree beyond twenty years from the date of the original judgment
or decree.”
9770                IN RE: ESTATE OF MARCOS
“ ‘money judgment rendered by a trial court of this State’ ”
applied to judgments rendered by a federal district court in
Louisiana); Stanford, 341 F.2d at 266 & n.2 (concluding that
a Mississippi statute of limitations which referred to “ ‘[a]ll
actions founded on any judgment or decree rendered by any
court of record in this state’ ” applied to a judgment rendered
by a federal court in Mississippi).

   Alternatively, Hilao submits that the running of the Hawai’i
period of limitations was tolled by her collection efforts, and
that in any event, good cause existed to extend the judgment
for ten years because Marcos had a pattern and practice of
fraudulently secreting his assets. Whether or not this is so, the
extension was not sought before the MDL 840 Judgment
expired. HRS § 657-5 contains no provision for revival, and
the Hawai’i Supreme Court has held that its time limits are
absolute. Wiig, 921 P.2d at 120 (ruling that the existence of
other enforcement actions does not toll the time limits man-
dated by HRS § 657-5).

   [9] We conclude that the district court erred in extending
the judgment pursuant to a request that was not made within
ten years after the original judgment was rendered. None of
the proffered reasons for bypassing this rule of Hawai’i law
is convincing. Accordingly, having reversed the orders deny-
ing intervention as of right, and to appeal, and having consid-
ered the merits of the relief Hilao sought and obtained in the
District of Hawaii, we vacate the court’s order of June 27,
2006.

  REVERSED IN PART; VACATED IN PART.